Sill, Justice.
Granted the motion, with $10 costs. And after the defendants’ counsel had left court, the plaintiff’s counsel called the attention of the court to the fact that there was not twenty days between the last demand of complaint and service of notice of motion; the judge thereupon directed the clerk not to enter the rule, and to give notice to defendants’ counsel to come into court again, and on his appearing, the judge remarked, that there had been a mistake made in granting the motion, for the reason that twenty days had not intervened between the date of demand of complaint and service of notice of motion. Defendants’ counsel remarked that such was not the fact, although the moving papers did not show it, and he thereupon produced the admission of plaintiff’s attorneys, of service of notice of retainer, dated Nov. 1, 1850, which showed that twenty days had elapsed. And also cited 4 How. Pr. R. 306, Littlefield agt. Murin, in which it was required that the complaint should be served within a reasonable time, and that twenty-four hours would ordinarily be sufficient. The judge then said, that although the moving papers did not show that twenty days had elapsed, yet that the admission of service of plaintiff’s attorney, dated Nov. 1, 1850, did show that the defendants’ attorney was entitled to move at any rate, and he would not therefore disturb the decision first made. And remarked, that after the twenty-four hour rule had appeared, he dissented from the decision, and then held a correspondence with Justice Allen upon the subject; and it was agreed that thereafter, in all cases, they should hold that twenty days must be the time allowed to plaintiffs to serve complaint after demand.